PER CURIAM.
Certiorari was granted in this cause because of apparent conflict between the instant decision of the District Court of Appeal, First District, 303 So.2d 60, and the decision of the District Court of Appeal, Fourth District, in Laiser v. State, 299 So.2d 39 (Fla.App. 4th 1974). Since the granting of this writ, the District Court’s decision in Laiser, supra, has been quashed by this Court in State v. Laiser, 322 So.2d 490 (Fla.1975).
Accordingly, conflict having been dispelled, the writ heretofore issued is discharged.
It is so ordered.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.